Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1, 5, 7, 9, 11, 13, 19, 22-24, 27-30, 34, 36 and 52 are pending in this application.  Claims 2-4, 6, 8, 10, 12, 14-18, 20, 21, 25, 26, 31-33, 35, 37-51 have been cancelled. This action is in response to the applicants’ filing of a terminal disclaimer on November 15, 2021.
Withdrawn Rejections/Objections
Applicant is notified that any outstanding rejection/objection that is not expressly maintained in this office action has been withdrawn or rendered moot in view of applicant's amendments and/or remarks. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on Nov ember 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,548,898; 10,206,926; and 9,730,936 have been reviewed and is accepted.  The terminal disclaimer has been recorded.


Examiner’s Statement of Reasons for Allowance

	Claims 1, 5, 7, 9, 11, 13, 19, 22-24, 27-30, 34, 36 and 52 are allowed.
Claims 1, 5, 7, 9, 11, 13, 19, 22-24, 27-30, 34, 36 and 52 are free of the prior art. The examiner performed a chemical structure as well as an inventor and classification search to identify any potential prior art. The Examiner was unable to identify any prior art which contained the limitations seen in the present application with regards to a compound of Formula (I) seen in claim 1.
Conclusion
	Claims 1, 5, 7, 9, 11, 13, 19, 22-24, 27-30, 34, 36 and 52 are allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY H MURRAY, whose telephone number is 571-272-9023.  The examiner can normally be reached on M-F 8-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Jeffrey H Murray/
Primary Examiner, Art Unit 1699